Arterburn, J.
This is an attempted appeal from a conviction for violation of a city ordinance under which the appellant was charged with the offense of operating a dive. The City of Indianapolis has filed a motion to dismiss on the ground that the purported bill of exceptions was never filed with the trial court and is not a part of the transcript therein and there is no showing that this court has jurisdiction.
During oral argument it was pointed out that there was no assignment of errors attached to the transcript and filed herein.
*4For the reasons stated, the motion to dismiss is sustained.
Bobbitt, C. J., Landis, Achor, Jackson, JJ., concur.
Note. — Reported in 174 N. E. 2d 55.